Citation Nr: 0905178	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-16 452	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture 5th right finger with ankylosis of the proximal 
interphalangeal joint (PIP) and distal interphalangeal joint 
(DIP) (dominant) and permanent flexion deformity and X-ray 
evidence of degenerative joint disease at the PIP and DIP, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than March 23, 
2006, for increase in evaluation to 10 percent for 5th 
finger, right hand.

3.  Entitlement to service connection for right hand 
arthritis as secondary to the service-connected 5th right 
finger disability.

4.  Entitlement to service connection for left hand condition 
as secondary to the service-connected 5th right finger 
disability.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  May 2006, January 2007, and September 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  On June 4, 2007, prior to the promulgation of a decision 
in the appeal, the RO received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal is requested as to the issue of an 
increased evaluation for residuals of fracture 5th right 
finger with ankylosis of the PIP and DIP joints (dominant) 
and permanent flexion deformity and X-ray evidence of 
degenerative joint disease at the PIP and DIP.

2.  The veteran's claim for an increased evaluation for 
residuals of fracture 5th right finger was received on March 
23, 2006, and there is no evidence showing a 5th right finger 
disability that was compensable during the one-year period 
prior to that date.

3.  The veteran does not have arthritis in the right hand, 
except in the 5th right finger.

4.  The veteran does not have a left hand condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the increased evaluation issue by the appellant (or his or 
her representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an effective date prior to March 23, 
2006 for the assignment of a 10 percent evaluation for 
residuals of fracture 5th right finger have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R.
§§ 3.159, 3.400 (2008).

3.  The criteria for service connection for right hand 
arthritis, to include as secondary to the service-connected 
5th right finger disability are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 3.310(a) (2008).

4.  The criteria for service connection for left hand 
condition, to include as secondary to the service-connected 
5th right finger disability are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 3.310(a) (2008).






	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant  
has withdrawn his appeal as to the issue of an increased 
evaluation for residuals of fracture 5th right finger with 
ankylosis of the PIP and DIP joints (dominant) and permanent 
flexion deformity and X-ray evidence of degenerative joint 
disease at the PIP and DIP.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue and 
it is dismissed.

Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).   VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In a July 1984 decision, the RO granted service connection 
for residuals of fracture 5th right finger, with a 
noncompensable evaluation assigned as of June 4, 1984.  The 
veteran was notified of this decision in a letter dated July 
23, 1984.  The veteran did not respond to this rating 
decision at all in the following year.

The veteran's claim for an increased evaluation for residuals 
of fracture 5th right finger was received on March 23, 2006.  
The veteran underwent a VA examination in May 2006.  No 
medical evidence was submitted or dated one year prior to the 
claim or prior to the May 2006 VA examination.

In short, the veteran's claim for an increased evaluation for 
residuals of fracture 5th right finger was received on March 
23, 2006, and there is no evidence to support a higher 
evaluation of 10 percent during the one-year period prior to 
that date.  The veteran's claim for an earlier effective date 
for the grant of a 10 percent evaluation must therefore be 
denied.

Secondary Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
in-service injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Here, the veteran avers that his service-connected 5th right 
finger has caused arthritis in his right hand and has 
affected his left hand by forcing him to overcompensate for 
the decreased functionality of the 5th right finger.

The veteran underwent a VA examination of his right hand in 
October 2006.  X-rays taken during the examination show no 
arthritis in the right hand.  In December 2006, the VA 
examiner submitted an addendum indicated that the x-ray 
interpretation showed no bony changes consistent with 
arthritis in the 1st, 2nd, 3rd and 4th digits and there were no 
other arthritic changes in the hand reflected in the x-ray.  
It was concluded that no arthritis was found in the right 
hand.  There was only arthritis in the 5th right finger, 
which has already been accounted for in the current 10 
percent disability rating for that finger.

A VA examination of the veteran's left hand was conducted in 
September 2007.  The examination revealed a normal left hand.  
The VA examiner noted that there was insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder of the left hand or residuals thereof.

Although the veteran contends that he has arthritis in the 
right hand and a left hand condition, as a lay person, he is 
not qualified to proffer an opinion as to questions of 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The medical evidence, when considered in 
its entirety, does not establish that the veteran currently 
has these disabilities which can be attributed to service, 
either directly or on a secondary basis.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As there is no current medical evidence of right hand 
arthritis or a left hand condition, service connection for 
these disorders is not warranted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant by letters dated in March and August 2006 of the 
information and evidence needed to substantiate and complete 
claims for service connection and an increased rating, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The March 2006 notice also explained the 
appropriate disability rating and effective date of any grant 
of service connection.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  VA examinations were 
conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an increased evaluation for residuals of 
fracture 5th right finger with ankylosis of the PIP and DIP 
joints (dominant) and permanent flexion deformity and X-ray 
evidence of degenerative joint disease at the PIP and DIP is 
dismissed.

Entitlement to an effective date earlier than March 23, 2006, 
for increase in evaluation to 10 percent for 5th finger, 
right hand is denied.

Entitlement to service connection for right hand arthritis as 
secondary to the service-connected 5th right finger 
disability is denied.

Entitlement to service connection for left hand condition as 
secondary to the service-connected 5th right finger 
disability is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


